UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7194



JOSE JUAN RODRIGUEZ,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.




                            No. 02-7559



JOSE JUAN RODRIGUEZ,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.




Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-01-900-2)
Submitted:   March 18, 2003              Decided:   March 26, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jose Juan Rodriguez, Appellant Pro Se. Leah Ann Darron, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Jose Juan Rodriguez seeks to appeal the district court’s order

accepting the magistrate judge’s recommendation to deny relief on

his 28 U.S.C. § 2254 (2000) petition, as well as the court’s order

denying reconsideration. We have independently reviewed the record

and conclude that Rodriguez has not demonstrated that reasonable

jurists     would   find    the   district    court’s    assessment     of    his

constitutional claims, or the court’s procedural rulings, debatable

or wrong.    See Miller-El v. Cockrell,           U.S.     , 2003 WL 431659,

at *10 (U.S. Feb. 25, 2003) (No. 01-7662); see also Slack v.

McDaniel, 529 U.S. 473, 484 (2000).               Accordingly, we deny a

certificate of appealability and dismiss these appeals.                  See 28

U.S.C. § 2253(c) (2000).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the    court   and     argument    would   not    aid   the

decisional process.




                                                                       DISMISSED




                                       3